Smith, J. Upon a criminal prosecution begun before the corporation court of Jonesboro, and afterwards transferred by appeal to the circuit court, the defendant was convicted of a violation of the following ordinance of the town:  p^a5onsaca°nl bUngTousefr1"  “The sum of one hundred dollars is hereby levied on each and every ten-pin alley, that is kept and run for gain or profit, or otherwise, within the limits of the incorporated town of Jonesboro, for the period of twelve months or less. “Be it enacted, that any person who shall exercise any of the privileges embraced in this ordinance, without having procured a license therefor, shall be deemed to have committed a misdemeanor, and shall be fined for each offense in the sum of twenty-five dollars, and each day shall be deemed a separate offense.” The general incorporation act, from which the town derives all of the powers that it possesses, contains no specific grant of authority to enact ordinances requiring keepers of ten-pin alleys to procure a license before engaging in such business. The nearest approach to it is found in Section 751 of Mansf. Dig., which confers authority upon the town council to license, regulate, tax or suppress billiard tables, or any other tables, or instruments used for gaming. The evidence established the fact that this alley was used as an adjunct to a dramshop, and that it was the invariable custom, understood by all persons rolling upon it, for the losing party to call out the .treats, whisky or cigars, at the bar. The statute empowers the authorities of a town to suppress gambling devices, but it is beyond the power of the legislature to authorize the licensing of them. State v. Lindsay, 34 Ark., 372. The legislature may," doubtless, authorize a municipal corporation to impose a license fee upon' a ten-pin alley, kept as' a place of amusement or recreation for gain and profit. But the authority to enact such an ordinance must plainly appear in the statute. It will not be inferred from terms of doubtful or uncertain import. Dillon Mun. Corp., 3 ed.; Secs. 89, 361; Martin, ex parte, 27 Ark., 467. Reversed for a new trial.